Title: Thomas Jefferson to William Short, 25 April 1813
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello Apr. 25. 13.
          Your favor of Feb. 16. remains still I believe to be acknoleged. as I did not go to the court succeeding it’s reciept myself, I delivered your deed to mr Higginbotham and his mortgage to you, to himself on his way to court to have both recorded, which cannot fail to have been done; but shall be the subject of more special enquiry, mr Carter’s negligence having taught me to
			 take nothing for granted. I send you mr H’s  assumpsit for the rent which closes the paper transactions.
          Your’s of the 16th inst. just now recieved, finds me within two days of my departure for Bedford. my absence will be of about three weeks; but
			 I will certainly make a point of being at home by the 20th of May and shall be very happy to see M. Correa here. if he comes in the stage, his rout is of course fixed; but if otherwise, the road from Washington by Fauquier court House, Culpeper C.H. and Orange C.H. at this season of the year is far the driest and least frequented & cut by waggons. lying too thro’ a fertile country of substantial farmers will afford some remuneration for the labours
			 of a journey for which I shall be so much indebted. I am
			 sorry at the same time to lose the prospect of your visit, and that of Genl Moreau, for the season at least. mais tout ce qui est differé n’est pas perdu. Genl Moreau is one of the great objects of the attention of the world, which, expects from him,
			 if the hand of heaven should alight on Bonaparte in this world, the reestablishment of legitimate government in France, giving to it’s inhabitants as much liberty
			 as they can bear, and in every case a government of fixed law.
          Price called on me a few days ago to desire I would explain to you the delay of recieving your rents,
			 the wheat of the tenants being caught by the blockade unsold. he assures me the
			 rents
			 are
			 entirely safe.
			 I can the more readily credit the cause of the delay, being myself caught in the same situation. I
			 have
			 now between 4. and 500. barrels of flour in Richmond, not a barrel of which is sold, and the fate of which depends solely on the motions of the blockading squadron. I cannot help believing
			 they will see their own interest in withdrawing a
			 little and cruising on the coast, in which case our vessels will go out. they will catch ⅓ and send them to the markets of their W. Indies and to Quebec and the remaining ⅔ will get to the peninsul & feed their armies and friends there. if they remain in the Delaware and Chesapeake, their islands and armies must starve & their friends in Boston live on potatoes. this will be some consolation to us for the loss of our produce if we cannot get it to market. ever affectionately yours.
          Th:
            Jefferson
        